Citation Nr: 1142614	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  10-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for hypertrophic lumbar spine arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1944 to November 1946 with subsequent unverified service in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 RO decision, which denied an application to reopen a previously denied claim for service connection for hypertrophic lumbar spine arthritis.

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed in greater detail below, the issue of entitlement to service connection for hypertrophic lumbar spine arthritis is being reopened, and the now-reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in October 1953, the Veteran's claim of service connection for arthritis of the spine was denied on the basis that the Veteran's arthritis was not incurred in or aggravated by military service. 

2.  Evidence received since the October 1953 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertrophic lumbar spine arthritis.
CONCLUSIONS OF LAW

1.  The October 1953 RO decision denying the Veteran's claim of service connection for arthritis of the spine is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence to reopen the Veteran's claim for service connection for arthritis of the lumbar spine has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for hypertrophic lumbar spine arthritis, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regards to the Veteran's application to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004).
However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2011).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2011).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for hypertrophic lumbar spine arthritis.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran was denied service connection for arthritis of the spine in an October 1953 rating decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).  The Veteran was notified of the October 1953 rating decision via an October 21, 1953, letter.  He did not file a timely appeal.  Therefore, the October 1953 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade  v. Shinseki, 24 Vet. App. 110, 120 (2010).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the October 1953 denial was that the Veteran's arthritis was not incurred in or aggravated by military service.  At the time of this denial, service treatment records, VA and private medical records, and statements submitted by the Veteran were considered. 

The new evidence submitted since this denial consists essentially of statements from the Veteran and his wife, VA and private medical records, and photographs of a vehicle that had been turned on its side. 

In a July 2009 statement submitted by the Veteran's wife, she reported that she and the Veteran had been married since 1948.  She further noted that, prior to that, he had been in the service, where he incurred a back injury from a motor vehicle accident.  She contended that he sought medical attention but, as time progressed, it became much more severe and he was sorry that he had not reported it to the proper channels when it happened in service.   

The Board notes that the statements from the Veteran's wife are essentially reiterations of the Veteran's assertions.  However, as her assertions serve to corroborate those of the Veteran, and her assertions were not of record at the time of the October 1953 rating decision, the Board concludes that the statement from the Veteran's wife satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.  

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been received regarding the claim of service connection for hypertrophic lumbar spine arthritis, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.




REMAND

The Veteran is seeking entitlement to service connection for hypertrophic lumbar spine arthritis.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Veteran contends that he injured his back during active duty service.  Specifically, the Veteran has asserted that the truck that he was riding in flipped over while pulling a trailer of equipment and supplies.  He contends that he was thrown out of the back of the truck and hit the turning wheel of the trailer that was being pulled.  The Veteran claims that he sustained a back injury from this accident that still bother him from time to time.  

A review of the available service treatment records does not reveal any claims, treatment, or diagnoses of a back condition.  

The Board notes that the Veteran complained of back pain in an April 1949 VA treatment record.  The Veteran was noted as having a low back strain.  In an April 1949 VA x-ray report, it was noted that x-rays studies of the lumbar spine, to include the sacroiliac joints, reveal a spina bifida occulta of the first sacral segment.  A slight, but perceptible loss of disc space is seen between 5-L and 1-S.  In a January 1950 VA treatment record, the Veteran was diagnosed with slight hypertrophic changes in the lumbar spine and right knee, as seen in arthritis.   

In an April 1953 private medical record, Dr. G.B., M.D. indicated that he had been treating the Veteran since December 1949.  The physician stated that, during this time period, he had the occasion to treat the Veteran for hypertrophic arthritis of the cervical and lumbar regions of the spine.  X-ray of the spine showed minimal hypertrophic changes in the intervertebral margins.  

More recently, the Veteran has submitted private medical records indicating that he has received treatment from chiropractors.  Additionally, in a November 2000 VA treatment record, the Veteran was noted as having a herniated disc, L4, which is doing fine after an epidural done approximately 2 years prior.  In a June 2003 VA treatment record, the Veteran was noted as having a history of chronic back pain related to a lumbar disk injury.  It was noted that the Veteran had a CT scan about a year ago which showed some mild osteoarthritic changes and a persisting lumbar disk defect, but no worsened findings.  In an August 2011 VA treatment record, the Veteran was noted as having lumbago.  

The Board notes that a Veteran is competent to offer a description of the symptoms he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that, in Charles v. Principi, 16 Vet. App. 370 (2002), the Court held that under 38 U.S.C.A. § 5103(A)(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination. 

In this case, as the Veteran has submitted recent medical evidence showing complaints related to the lumbar spine, and he has proffered lay evidence indicating that he has had continuous symptoms relating to his lumbar spine since his active duty service, an observation that he is competent to make, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim for service connection for hypertrophic lumbar spine arthritis.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of hypertrophic lumbar spine arthritis, or a lumbar spine disability of any kind, that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the Board notes that, in a November 2009 Report of Contact, the Veteran reported that he was in the Reserve for a short period of time and tried to go back to active duty but was unable to do so because of his back.  As such, an attempt should be made to obtain any available service treatment and personnel records from the Veteran's time in the Reserve.  

Finally, the Board notes that the Veteran indicated in his 1953 claim that he had sought treatment for arthritis at the VA hospital in Des Moines, Iowa, in October 1948.  The Veteran also indicated in a September 2009 statement that he received an epidural shot at Sanford Hospital (then Sioux Valley Hospital).  Attempts should be made to obtain these records, as well as any recent VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain any and all available service treatment and personnel records from the Veteran's time in the Reserve.

2. Obtain any and all recent VA treatment records that have not yet been associated with the claims file.  Further, obtain any and all treatment records from the VA hospital in Des Moines, Iowa, from 1948.

3. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any available medical records relating to his claimed lumbar spine disability that have not yet been associated with the claims file, such as the relevant medical records from Sanford Hospital (then Sioux Valley Hospital).  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

4. Schedule the Veteran for an appropriate VA examination for his claimed lumbar spine disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed lumbar spine disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion on the following questions:

a) Is the spina bifida occulta identified in the 1949 x-ray congenital in nature?  If so, is it more appropriately characterized as a congenital defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)? 

b) If a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not (at least a 50 percent probability) that the identified superimposed disease or injury is related to the Veteran's period of active service, to include his reported injury therein? 

c) If a disease, then what is the likelihood that it was aggravated by his period of active service? Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms. 

d) Regardless of your answer to the above questions, as to any current disability identified on x-ray or during physical examination, is it at least as likely as not (at least a 50 percent probability) that such disability is related to the Veteran's active service, to include his reported injury therein?

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


